Case 2:20-cv-04314-MCA-MAH Document 6 Filed 07/13/20 Page 1 of 1 PageID: 24



HALPER SADEH LLP
Zachary Halper, Esq.
36 Kingston Run
North Brunswick, NJ 08902
Tel: (212) 763-0060
Fax: (646) 776-2600
Email: zhalper@halpersadeh.com

Counsel for Plaintiff

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

  MARK JUSTUS,                                      Case No: 2:20-cv-04314-MCA-MAH

          Plaintiff,
                                                    NOTICE OF VOLUNTARY
          v.                                        DISMISSAL PURSUANT TO FED. R.
                                                    CIV. P. 41(a)(1)(A)(i)
   THE MEET GROUP, INC., JEAN
   CLIFTON, GEOFFREY COOK,
   CHRISTOPHER FRALIC, SPENCER
   RHODES, KEITH RICHMAN, BEDI
   SINGH, and JASON WHITT,

          Defendants.

        PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

Civil Procedure, Plaintiff Mark Justus hereby voluntarily dismisses the above-captioned action

without prejudice. Defendants have not served an answer or a motion for summary judgment.

Dated: July 10, 2020                             Respectfully submitted,

                                                 HALPER SADEH LLP

                                                 /s/Zachary Halper
                                                 Zachary Halper, Esq.
                                                 36 Kingston Run
                                                 North Brunswick, NJ 08902
                                                 Telephone: (212) 763-0060
                                                 Facsimile: (646) 776-2600
                                                 Email: zhalper@halpersadeh.com
SO ORDERED
                                                 Counsel for Plaintiff
  s/Madeline Cox Arleo       .
MADELINE COX ARLEO, U.S.D.J.
                                             1
Date:
        7/13/20
